State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 12, 2017                   521641
________________________________

In the Matter of MAKAYLEIGH A.,
   Alleged to be a Neglected
   Child.

FRANKLIN COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                         MEMORANDUM AND ORDER
                    Respondent;

MIRANDA A.,
                    Appellant.
________________________________


Calendar Date:   November 14, 2016

Before:   McCarthy, J.P., Garry, Rose, Mulvey and Aarons, JJ.

                             __________


     Todd G. Monahan, Schenectady, for appellant.

      David E. LaPlant, Franklin County Department of Social
Services, Malone, for respondent.

     D. Alan Wrigley, Cambridge, attorney for the child.

                             __________


Garry, J.

      Appeal from an order of the Family Court of Franklin County
(Champagne, J.), entered August 12, 2015, which granted
petitioner's application, in a proceeding pursuant to Family Ct
Act article 10, for continued temporary placement of the subject
child.

      Respondent is the mother of a daughter (born in 2015).
Respondent was 18 years old at the time of the child's birth and
has cognitive limitations. Four days after the child's birth,
                                -2-                521641

petitioner conducted the emergency removal of the child from
respondent's care pursuant to Family Ct Act § 1024 after having
received a report of suspected child abuse or maltreatment from
the State Central Registry. Thereafter, petitioner filed a
neglect petition based on, among other things, respondent's
unwillingness to properly support the child's head, hold the
child, and clean and feed the child, despite having been
instructed how to do so and despite being under the supervision
of the maternal grandmother. Following a fact-finding hearing
pursuant to Family Ct Act § 1027, Family Court held, among other
things, that emergency removal was proper and granted
petitioner's application for the continued temporary removal of
the child.1 The court declined to immediately place the child
with the maternal aunt, but directed petitioner to investigate
her as a possible placement resource. Respondent appeals from
this temporary order.

      We note that Family Court has since issued an order of
fact-finding, entered in November 2015, which adjudged the child
neglected, upon respondent's consent, based upon the allegations
in the petition, pursuant to Family Ct Act § 1012. A subsequent
dispositional order, entered in July 2016, placed the child with
the maternal aunt. As this appeal from the temporary order has
been rendered moot by Family Court's subsequent finding of
neglect upon consent and the placement of the child, it must be
dismissed (see Matter of Jadalynn HH. (Roy HH.), 135 AD3d 1089,
1089 [2016]; Matter of Karrie-Ann ZZ. (Tammy ZZ.), 132 AD3d 1180,
1181 [2015]; Matter of Mary YY. (Albert YY.), 98 AD3d 1198, 1198
[2012]). The exception to the mootness doctrine does not apply,
as a temporary order of removal does not constitute a finding of
wrongdoing (see Matter of Karrie-Ann ZZ. (Tammy ZZ.), 132 AD3d at
1181).

        McCarthy, J.P., Rose, Mulvey and Aarons, JJ., concur.



    1
        Family Court granted the motion of the maternal
grandmother and her husband to intervene as interested parties
and appointed them counsel, who appeared and stated their
position on the record (see Family Ct Act § 1035 [f]).
                              -3-                  521641

      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court